Case 2:20-mc-00031-MTL Document 1-8 Filed 06/19/20 Page 1 of 4




                EXHIBIT 8
                         Case 2:20-mc-00031-MTL Document 1-8 Filed 06/19/20 Page 2 of 4




                                                                        609 Main Street
                                                                       Houston, TX 77002
           Tabitha J. De Paulo                                           United States
         To Call Writer Directly:                                                                                                       Facsimile:
            +1 713 836 3361                                             +1 713 836 3600                                              +1 713 836 3601
     tabitha.depaulo@kirkland.com
                                                                       www.kirkland.com




                                                                       May 20, 2020

              By E-mail

              Amy M. Wilkins
              The Wilkins Law Firm, PLLC
              3300 N. Central Ave., Ste. 2600
              Phoenix, AZ 85012
              awilkins@wilkinslaw.net


          Re           3M Combat Arms Earplug Products Liability Litigation, Civil Action No. 3:19-md-02885-
                       MCR-GRJ

          Dear Ms. Wilkins:

                  I write on behalf of 3M Company, 3M Occupational Safety LLC, Aearo Technologies
          LLC, Aearo Holdings, LLC, Aearo Intermediate, LLC and Aearo, LLC (“Defendants”) in response
          to your April 9, 2020 and May 7, 2020 letters and productions on behalf of Top Class Actions
          (“TCA”) in response to Defendants’ Subpoena to Produce Documents, dated February 7, 2020 (the
          “Subpoena”). TCA’s grounds for withholding or redacting documents based on attorney work
          product and client confidentiality are without merit. To the extent TCA continues to assert
          privilege over these documents, TCA must supplement the descriptions in its privilege log, as the
          descriptions are currently inadequate. 1

                       A.         Attorney Work Product.

                 The attorney work product doctrine does not provide a legally-cognizable basis for TCA
          to withhold documents regarding potential claimants. The work product doctrine protects
          “documents and tangible things that are prepared in anticipation of litigation or for trial.” Fed. R.

          1
                 A party withholding information by claiming a privilege must “describe the nature of the documents,
                 communications, or tangible things not produced or disclosed—and do so in a manner that, without revealing
                 information itself privileged or protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 45(e)(2).
                 TCA’s vague descriptions—“Email regarding attorney work product re lawsuit,” “Email regarding attorney work
                 product,” “Email thread regarding strategy,” “Email thread regarding client information”—are insufficient for
                 Defendants to assess TCA’s privilege claims. See, e.g., Diamond State Ins. Co. v. Rebel Oil Co., 157 F.R.D. 691,
                 698 (D. Nev. 1994) (holding that “general conclusory allegations” were insufficient).



Beijing       Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
         Case 2:20-mc-00031-MTL Document 1-8 Filed 06/19/20 Page 3 of 4




Amy M. Wilkins
May 20, 2020
Page 2


Civ. P. 26(b)(3)(A). The purpose of the doctrine is to “prevent exploitation of a party’s efforts in
preparing for litigation.” Admiral Ins. Co. v. U.S. Dist. Court for Dist. of Arizona, 881 F.2d 1486,
1494 (9th Cir. 1989). These communications do not contain any strategic litigation planning, nor
could they give rise to any potential for Defendants to exploit TCA’s efforts. TCA’s singular role
was to generate leads, so any discussion of strategy or litigation planning would be well beyond
the scope of its engagement with plaintiffs’ law firms. TCA’s limited role is recognized in its own
documents. For example, TCA specifically warns potential claimants that “Top Class Actions is
not a law firm, lawyer referral service, or prepaid legal services plan . . . Instead, your information
will be forwarded to an attorney or claims processing firm for the purpose of a confidential review
and potential representation.” TCA-3M000058. As such, TCA’s attorney work product objections
are groundless.

       B.      Client Confidentiality.

        TCA’s objection to production of documents, particularly those related to potential third-
party claimants, based on client confidentiality is also without merit. TCA notifies potential
claimants that they should not “submit confidential, time-sensitive, or privileged information.”
TCA-3M000058. Indeed, before a potential claimant submits any information, they agree to a
warning that “it is possible that Top Class Actions . . . may be ordered by a court of law to product
such information in certain legal situations.” TCA-3M000057. Even if proprietary or confidential
information is contained within the redacted communications (which it is not), TCA can sign the
protective order entered in this case to address such concerns. (See Subpoena, Pretrial Order No.
9 Stipulated Order Governing Confidentiality and Privilege at 19) (“Any Third Party from whom
discovery is sought by the Parties may avail itself upon the protections and limitations of disclosure
provided for in this Order by signing this order prior to production.”)

        Specifically, the Subpoena requests “All documents relating to any Claimant” and “All
documents relating to any analysis done by you or sent to you by any Person . . . regarding any
Claimant(s) or any of their Claims.” (See Subpoena at 7.) In your April 9 letter, you incorrectly
state that information provided by potential claimants through TCA’s website is subject to the
attorney work product or a duty of confidentiality. As explained above, we disagree with TCA’s
refusal to provide information responsive to the Subpoena on these bases. As seen throughout the
TCA production, TCA generates spreadsheets with potential leads related to the Combat Arms
Earplugs MDL. See, e.g., TCA 3M REDACTED 000001; TCA-3M000015. These spreadsheets
are directly responsive to Defendants’ Subpoena, and we request that TCA immediately produce
these documents.

       Accordingly, we ask that you reconsider your objections and produce all documents
responsive to the Subpoena.
        Case 2:20-mc-00031-MTL Document 1-8 Filed 06/19/20 Page 4 of 4




Amy M. Wilkins
May 20, 2020
Page 3


        Defendants reserve all rights to seek enforcement from an appropriate court. Please feel
free to contact me if you would like to discuss further.

                                                    Sincerely,

                                                    /s/ Tabitha J. De Paulo

                                                    Tabitha J. De Paulo
